DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on September 27, 2022 is acknowledged.

US 2021/0331918 A1 to Gupta et al is considered the closest prior art. Gupta teaches Systems and methods are provided for conversion of methane and/or other hydrocarbons to hydrogen by pyrolysis while reducing or minimizing production of carbon oxides. The conversion of hydrocarbons to hydrogen is performed in one or more pyrolysis or conversion reactors that contain a plurality of sequential fluidized beds. The fluidized beds are arranged so that the coke particles forming the fluidized bed move in a counter-current direction relative to the gas phase flow of feed (e.g., methane) and/or product (H2) in the fluidized beds. By using a plurality of sequential fluidized beds, the heat transfer and management benefits of fluidized beds can be realized while also at least partially achieving the improved reaction rates that are associated with a plug flow or moving bed reactor.  However Gupta neither teachers nor suggests the use of fibrous substrates in the pyrolysis reactors which reduce soot formation, increase carbon loading capacity, and/or reduce weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/208,853 (reference application) in view of Bedard et al (US 2017/0291860 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The subject matter claimed in the present application is fully disclosed and covered in the above claims.  The instant application and the above cited copendeing application is claiming common subject matter as follows: a system for generating hydrogen, comprising: a pyrolysis reactor configured to generate the hydrogen gas from a hydrocarbon through pyrolysis, wherein the pyrolysis reactor comprises one or more fibrous substrates defining a deposition surface for carbon generated from the pyrolysis of the hydrocarbon, wherein each fibrous substrate of the one or more fibrous substrates has an effective void fraction between 40% and 95%, and wherein each fibrous substrate of the one or more fibrous substrates comprises a plurality of fibers configured to maintain chemical and structural stability between 850°C and 1300°C.
The difference between the instant claims and the claims of the claims of the co-pending application is that the co-pending claims are silent with respect to a concentration sensor to measure the concentration of at least one of a hydrocarbon byproduct or hydrocarbon soot precursor.  However Bedard in a process regarding  the pyrolysis of methane teaches that the channel 245 further houses one or more sensors 216. The sensors may detect or measure a variable such as one or more parameters or materials within channel 245. Examples of sensors include pressure sensors, temperature sensors, chemical sensors such as gas sensors, hydrogen sensors, hydrocarbon sensors, methane sensors, and others. The sensors may be electronically connected to one or more display, monitoring and or control systems. In one approach channel 245 further houses one or more support structures 217 to support inner shell 215 relative to outer shell 220 [0072]. 
It would therefore have been obvious to one of ordinary skilled in the art, before the effective filing date of the claimed invention to incorporate the teaching of Bedard regarding the sensor in the system of the instant invention to display and control the amount of soot formation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622